Exhibit FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT Far East Energy Corporation (the "Company") and Zhendong "Alex" Yang ("Optionee") hereby agree to amend and restate the stock option agreement previously entered into between the Company and Optionee on December 1, 2003, a copy of which is attached hereto (the "Original Option Agreement").This amendment and restatement is made solely with respect to those Options which vested after December 31, 2004 and the terms of the Original Option Agreementshall remain in effect with respect to all Options that vested prior to January 1, 2005. General Information Name: Zhendong "Alex" Yang Award Date: December 1, 2003 Affected Options 480,000 Expiration Date for the Affected Options: December 31, 2008 FAR EAST ENERGY CORPORATION AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of this 27th day of December, 2007, by and between FAR EAST ENERGY CORPORATION, a Nevada corporation (the "Company"), and Zhendong "Alex" Yang ("Optionee"). WHEREAS, the Company and the Optionee previously entered into a Stock Option Agreement (the "Original Option Agreement ") dated as of December 1, 2003 setting forth the grant of options to purchase 800,000 shares of common stock of the Company, par value $0.001 per share (the "Common Stock") at an exercise price of per share of $0.65, in consideration of Optionee's services to the Company beginning on September 15, 2002; WHEREAS, the Optionee entered into an Employment Agreement (as hereinafter amended, restated and modified from time to time, the "Employment Agreement") on November 1, 2003 with the Company, and in connection therewith, entered into the Original Option Agreement; WHEREAS, the Original Option Agreement constitutes Exhibit A to the Employment Agreement and is incorporated therein by reference; WHEREAS, the Company and Optionee acknowledge that320,000 shares subject to this Option vested on or before December 31, 2004, and that 480,000 shares subject to this Option vested on or after January 1, 2005 (the "Affected Options"); WHEREAS, the terms of the 320,000 options that vested prior to December 31, 2004 shall remain unmodified and are governed in their entirety by the Original Option Agreement ; WHEREAS, the Optionee understands that the 480,000 options that vested after December 31, 2004 are discounted Options subject toSection 409A ("Section 409A") of the U.S.
